UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):May 20, 2011 Balchem Corporation (Exact name of registrant as specified in its charter) Maryland 1-13648 13-257-8432 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 Sunrise Park Road, New Hampton, NY 10958 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (845) 326-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Dr. Paul Richardson, Vice President Research and Development, notified Balchem Corporation (the “Company”) of his resignation from the Company, effective June 1, 2011. The Company announced it has promoted Dr. Akash Tayal to Vice President Research and Development, effective upon the resignation of Dr. Richardson. Dr. Tayal has served in a number of roles of increasing responsibility since joining the Company in August of 2005, most recently as the Director of Research, where he led product technology developments in animal health, food and industrial applications, as well as process plant improvements. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALCHEM CORPORATION By:/s/ Dino A. Rossi Dino A. Rossi, President & Chief Executive Officer Dated: May 26, 2011
